UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2542


In Re:   CHARLES EVERETTE HINTON,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   March 26, 2013                 Decided:   April 5, 2013


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Everette Hinton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles    Everette        Hinton      petitions      for     a    writ    of

mandamus seeking an order from this court directing the district

court to file his civil complaint.                Our review of the district

court’s   docket     reveals     that       the    court    has        docketed      the

complaint.    See Hinton v. Bridges, No. 3:13-cv-00119-RJC (filed

Jan. 16, 2013; entered Feb. 22, 2013).                     Accordingly, because

Hinton has received the relief he requested, we deny as moot the

mandamus petition.        We also deny as moot Hinton’s motion for

reconsideration of the denial of his motion objecting to the

application of the provisions of the Prison Litigation Reform

Act, 28 U.S.C. § 1915(b) (2006), to his case.                    We dispense with

oral   argument    because     the    facts       and   legal    contentions         are

adequately    presented   in    the    materials        before    this       court   and

argument would not aid the decisional process.

                                                                  PETITION DENIED




                                        2